Citation Nr: 0911491	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-02 845	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to a disability rating higher than 30 percent for 
ulcerative colitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The Veteran had active service from November 1980 to March 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision, in 
which the RO denied a rating higher than 30 percent for 
ulcerative colitis.  The Veteran filed a notice of 
disagreement (NOD) in December 2006, and the RO issued a 
statement of the case (SOC) in January 2007.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in January 2007.

The Board notes that medical evidence has been associated 
with the claims file after   the January 2007 SOC and prior 
to certification of the appeal to the Board. This evidence 
pertains to other ongoing claims, which are not before the 
Board, and is not pertinent to the matter on appeal.  Thus, , 
a remand of this matter for such consideration is 
unnecessary.  See 38 C.F.R.§§ 19.31, 19 .37  (2008).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Pertinent to the May 2005 claim for an increased rating, 
the Veteran's ulcerative colitis has been manifested by mild 
to moderate symptoms, with no evidence of malnutrition; the 
Veteran is "clinically doing well" during remissions.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
ulcerative colitis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7323 
(2005-2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also is aware of the recent decision of the United 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a May 2006 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate his claim for an 
increased rating for service-connected ulcerative colitis.  
This letter also informed the Veteran of what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The May 
2006 l requested that the Veteran submit any pertinent 
evidence in his possession (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect).  This letter 
also provides general information  as to VA's assignment of 
disability ratings and effective dates , as well as the type 
of evidence that impacts these determinations. The August 
2006 rating decision reflects the initial adjudication of the 
claim after issuance of this letter.  Hence, the May 2006 
letter-which meets Pelegrini's content of notice 
requirements and substantially meets Dingess/Hartman notice 
requirement-also meets the VCAA's timing of notice 
requirement.  

The January 2007 SOC included the pertinent rating criteria 
for rating ulcerative colitis (which suffices, in part, for 
Dngess/Hartman) .  The May 2006 letter from the RO explained 
how disability ratings are determined (by applying the rating 
schedule).  The May 2006 letter also provided examples of the 
types of medical and lay evidence that the Veteran could 
submit or ask VA to obtain, that would be relevant to 
establishing entitlement to increased compensation.  The 
Board finds that the May 2006 letter, read together with the 
January 2007 SOC, which included the pertinent rating 
criteria, satisfies the notice requirements of Vazquez-
Flores.  
The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the appeal.  Pertinent medical evidence 
associated with the claims file consists of VA treatment 
records, and the report of a June 2006 VA examination.  Also 
of record and considered in connection with the appeal are 
various statements submitted by the Veteran, and by his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record is 
warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38  
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt  
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The 
following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The RO has rated the Veteran's ulcerative colitis under 38 
C.F.R. § 4.114, Diagnostic Code 7323..  Under this diagnostic 
code, a 30 percent rating is assigned when ulcerative colitis 
is moderately severe, with frequent exacerbations.  A 60 
percent rating is warranted for severe ulcerative colitis, 
with numerous attacks a year and malnutrition, with health 
fair only during remissions.  A 100 percent rating is 
warranted for pronounced ulcerative colitis, resulting in 
marked malnutrition, anemia, and general debility, or with 
serious complications such as a liver abscess.

Considering the record in light of the criteria noted above, 
the Board finds that the criteria for a rating in excess of 
30 percent for ulcerative colitis have not been met.

First, the Board points out that there is no evidence of 
malnutrition in this case.  The report of a June 2006 VA 
examination includes the examiner's finding, based on a 
review of laboratory results, that there was no evidence of 
malnutrition or anemia.  In a May 2006, June 2006, and July 
2006 GI outpatient notes, the Veteran's weight was described 
as stable.  The June 2006 note includes the examiner's 
assessment that the Veteran "[g]enerally appears well."

The Veteran has submitted a journal of bleeding episodes in 
2006.  This indicates ongoing problems with diarrhea and 
bloody stools, and arguably meets the criterion of numerous 
attacks a year.  The report of the June 2006 VA examination 
records the Veteran's complaint of increasing episodes of 
diarrhea and rectal blood.  However, the single criterion of 
numerous attacks per year is not sufficient to satisfy the 
requirements for a 60 percent rating.  Use of the conjunctive 
"and" in the criteria means that all of the conditions listed 
in the provision must be met.  See Melson v. Derwinski, 1 
Vet. App. 334 (June 1991).  By comparison, only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned.  Johnson v. Brown, 7 Vet. 
App. 95 (1994).  Here, as noted above, there is no evidence 
of malnutrition.  Moreover, the June 2006 VA examiner found 
that the Veteran's bleeding was only mild, and was overall 
reasonably controlled.  He also found that there was no true 
diarrhea, but a sense of urgency and loose stools.  The 
examiner found that there was no significant effect on the 
Veteran's activities of daily living.  Similarly, the July 
2006 GI outpatient note indicates that examiner's view that 
the recent flare was mild.  

With respect to the Veteran's health during remissions, the 
July 2006 GI outpatient note indicates that the Veteran was 
feeling better but not completely back to normal.  He was 
experiencing "[v]ery minimal sporadic rectal bleeding," 
with no abdominal pain or other complaints.  A June 2006 GI 
outpatient note indicates that, prior to the recent flare, 
the Veteran "[h]ad been doing well."  Consistent with this, 
a January 2006 GI outpatient note includes the examiner's 
finding that the Veteran was "doing well without symptoms."  
An April 2006 note includes the finding that the Veteran is 
"clinically doing well."

In sum, the Board finds that the evidence simply does not 
support a finding of severe ulcerative colitis.  Indeed, the 
June 2006 VA examiner indicated that, despite a recent flare, 
the Veteran's symptoms were improved since a prior 2003 
examination, and that the functional limitation resulting 
from his ulcerative colitis was mild to moderate in degree.  

Similarly, the report of a May 2004 colonoscopy reflects the 
examiner's overall impression of mild inflammatory change in 
the rectum.  There was some loss of vascularity in the 
rectum.  The remainder of the examination to the proximal 
transverse colon was endoscopically unremarkable.  Biopsy 
results were interpreted as showing glandular distortion and 
hyperplastic changes consistent with "quiescent" colitis.  
Random biopsies from rest of colon were normal.  

The Board also points out that no higher rating is warranted 
under any other potentially applicable diagnostic code.  
While impairment of sphincter control of the rectum and anus 
is rated under Diagnostic Code 7332, which provides for both 
60 and 100 percent ratings, in this case, the June 2006 
examiner found that there was no true diarrhea, but a sense 
of urgency and loose stools.  These findings are consistent 
with impairment of sphincter control.  The Board also points 
out that the pertinent diagnostic codes for rating 
gastrointestinal disabilities are not to be combined; rather, 
a single rating is to be assigned that reflects the 
predominant disability picture.  See 38 C.F.R. § 4.114..  
Here, the Veteran's predominant disability picture resulting 
from ulcerative colitis is best rated under the provisions of 
Diagnostic Code 7323, the diagnostic code specifically 
intended for rating his service-connected disability.

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
pertinent to the May 2005 claim for increase, the Veteran's 
ulcerative colitis reflects so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) . (as discussed in the January 2007 SOC).   
This disability has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating at each stage). Although the June 2006 
examiner noted a subjective report of missed time from work 
secondary to ulcerative colitis, he found only mild to 
moderate functional limitations.  The disability also has not 
been shown to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  In the absence of any evidence 
of the factors noted above,  the Board finds that the 
criteria for invoking the procedures set forth in 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, there is no basis for staged 
rating of the Veteran's ulcerative colitis, pursuant to Hart, 
(cited above), and the claim for increase must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against assignment of 
any higher rating, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 30 percent for ulcerative colitis is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


